EXHIBIT 10.2

 

AMENDMENT

 

This Amendment is made this 27th day of June 2017, by and between ImmuCell
Corporation, 56 Evergreen Drive, Portland, Maine (“ImmuCell”) and Plas-Pak
Industries, Inc., 10 Connecticut Avenue, Norwich, Connecticut (“Plas-Pak”).

 

WHEREAS, ImmuCell and Plas-Pak entered into a buying agreement (“Agreement”)
with an effective date of January 4, 2010 whereunder the terms by which Plas-Pak
would sell Products to ImmuCell were defined; and

 

WHEREAS, the Agreement was subsequently amended effective October 31, 2015; and

 

WHEREAS, the parties desire to modify the Agreement.

 

NOW, THEREFORE, as to the terms of the Amendment, ImmuCell and Plas-Pak agree as
follows:

 

1.Term. The Term of the Agreement shall be expire January 1, 2024.

 

All other terms of this Article shall remain in full force and effect.

 

2.Appendix B. The memo for Michael Basil regarding pricing dated 2007 is hereby
replaced by the attached Exhibit B.

 

All other terms and conditions of this Article and the Agreement shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in duplicate
effective the date first written above.

 

ImmuCell Corporation   Plas-Pak Industries, Inc.       /s/ Michael F. Brigham  
/s/ Srinivas Subramanian Print   Print Name: Michael F. Brigham   Name: Srinivas
Subramanian       Title: President and CEO   Title: VP & GM Nordson EFD      
Date: June 27, 2017   Date: July 24, 2017

